NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH AARON SHINEDLING,                       No.    15-56891
Guardian Ad Litem for A.L.S, A.C.S and
A.A.S.; et al.,                                 D.C. No.
                                                5:12-cv-00438-CJC-SP
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

SUNBEAM PRODUCTS, INC., a Delaware
Corporation,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted May 12, 2017
                              Pasadena, California

Before: KOZINSKI and OWENS, Circuit Judges, and WILKEN,** Senior District
Judge.

1.    Viewing the evidence in the light most favorable to plaintiffs, substantial

evidence supports the jury’s finding that Sunbeam Products, Inc.’s warnings were


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Claudia Wilken, United States Senior District Judge
for the Northern District of California, sitting by designation.
inadequate to alert plaintiffs of the fire risks associated with the space heater,

particularly the danger of using the heater while sleeping. See Jackson v. Deft,

Inc., 273 Cal. Rptr. 214, 223 (Ct. App. 1990) (“In most cases . . . the adequacy of a

warning is a question of fact for the jury.”); see also Harper v. City of Los Angeles,

533 F.3d 1010, 1021 (9th Cir. 2008).

2.    Regarding bystander damages, there is substantial evidence that the girls

were “present at the scene of the injury-producing event at the time it occur[red]

and [were] then aware that it [was] causing injury to the victim.” Thing v. La

Chusa, 771 P.2d 814, 815 (Cal. 1989). The jury was able to find that the girls

could have had “very little doubt” that their mother was “in the house that [they]

saw engulfed in flames.” In re Air Crash Disaster Near Cerritos, California, On

Aug. 31, 1986 (Estrada), 967 F.2d 1421, 1425 (9th Cir. 1992). As in Estrada,

“[t]he injury-producing event was the fire,” and the girls were not required to be

aware of its cause. Id.; see also Fortman v. Förvaltningsbolaget Insulan AB, 151

Cal. Rptr. 3d 320, 329 n.4 (Ct. App. 2013).

3.    Finally, substantial evidence supports the amount of emotional distress

damages awarded to the girls, and the district court did not abuse its discretion by

denying Sunbeam’s motion for a new trial based on excessive damages.

See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 435-36 (1996); Toscano

v. Greene Music, 21 Cal. Rptr. 3d 732, 736 (Ct. App. 2004) (Under California law,


                                           2
“[t]he amount of damages . . . is a fact question committed to the discretion of the

trial judge on a motion for new trial; an award of damages will not be disturbed if

it is supported by substantial evidence.”).

      AFFIRMED.




                                          3